            Case 5:20-cv-00942-XR Document 55 Filed 05/25/21 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION


 PNC EQUIPMENT FINANCE, LLC,
                                                          CIVIL No. SA-20-CV-00942-XR
                                Plaintiff,

                          v.

 R.A.S.H., LLC, MARTIN JOHN PHIPPS,
 PHIPPS ANDERSON DEACON LLP,

                               Defendants.


     PLAINTIFF’S NOTICE OF DEPOSIT OF DISPUTED FUNDS IN SUPPORT OF
      DISMISSAL WITH PREJUDICE OF ALL CLAIMS AND COUNTERCLAIMS

       NOW COMES PNC Equipment Finance, LLC (“PNC” or “Plaintiff”), and files this Notice

of Deposit of Disputed Funds and in Support of Dismissal with Prejudice of all Claims and

Counterclaims (the “Notice”), and would respectfully show the Court as follows:

                                           I.
                                  SUMMARY OF THE NOTICE

       1.       On May 19, 2021, the Court granted PNC’s Emergency Motion to Deposit

Disputed Funds and Dismissal with Prejudice as to all claims and counterclaims (the “Order”)

[Doc. #54]. The Order held that PNC shall deposit the Surplus Proceeds ($195,315.59) into the

Registry of the Court in the pending lawsuit by Bexar County, et al. versus RASH, LLC, et al.,

Cause No. 2021TA100002 (the “Tax Lawsuit”), by 5:00 p.m. on May 21, 2021. The Order further

held that upon depositing of the Surplus Proceeds and any applicable interest as required by law

into the Registry of the Court, all claims and counterclaims in the pending above-captioned lawsuit

are dismissed with prejudice [See Doc. #54]. PNC now files this Notice to inform the Court of its

satisfaction of the requirements under the Order, finalizing the dismissal with prejudice as to all

claims and counterclaims.

PNC’S NOTICE OF DEPOSIT OF DISPUTED FUNDS                                                    Page 1
            Case 5:20-cv-00942-XR Document 55 Filed 05/25/21 Page 2 of 2




                                 II.
  NOTICE OF DEPOSIT OF DISPUTED FUNDS IN SUPPORT OF DISMISSAL WITH
            PREJUDICE OF ALL CLAIMS AND COUNTERCLAIMS

       2.      In accordance with the Order [Doc. #54] and the mediated settlement agreement

between Plaintiff and Defendants, PNC deposited $195,315.59, the remaining amount of the

Surplus Proceeds, into the Registry of the Court of Bexar County where the Tax Lawsuit is

pending. Such deposit was made on May 21, 2021, prior the 5:00 p.m. deadline. A true and correct

copy of the Bexar County Official Receipt is attached hereto as Exhibit “A.” As a result of the

deposit, all claims and counterclaims in the pending lawsuit are now moot. Therefore, all claims

and counterclaims are dismissed with prejudice in accordance with the Order [Doc. #54].


                                               Respectfully Submitted,

                                              PADFIELD & STOUT, LLP
                                              420 Throckmorton, Suite 1210
                                              Fort Worth, Texas 76102
                                              Phone: (817) 338-1616
                                              Fax: (817) 338-1610



                                              By: /s/ Christopher V. Arisco
                                              Mark W. Stout
                                              State Bar I.D. # 24008096
                                              mstout@padfieldstout.com
                                              Christopher V. Arisco
                                              State Bar I.D. # 24064830
                                              carisco@padfieldstout.com

                                               Attorneys for PNC Equipment Finance, LLC

                               CERTIFICATE OF SERVICE

       This is to certify that on May 25, 2021, a true and correct copy of the foregoing has been
forwarded to the Defendants, by and through their counsel of record, Abasi Major, 102 9th Street,
San Antonio, Texas 78215, via ECF and/or e-mail at amajor@phippsmayes.com.



                                                /s/ Christopher V. Arisco
                                                Christopher V. Arisco

PNC’S NOTICE OF DEPOSIT OF DISPUTED FUNDS                                                  Page 2
